Citation Nr: 9924642	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  92-12 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
recurrent pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to January 
1970.

This issue of entitlement to service connection for a 
recurrent pilonidal cyst was previously before the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), in October 1974.  At that time, it was 
found that any cyst condition currently present had not 
manifested during service.  He failed to timely appeal this 
decision of the RO.

This appeal arose from a June 1995 rating action of the St. 
Petersburg, Florida, RO which had denied entitlement to 
service connection for a recurrent pilonidal cyst.  In 
September 1998, the Board of Veterans' Appeals (Board) 
remanded this issue, finding that it had been incorrectly 
handled on a de novo basis, and instructing the RO to 
adjudicate whether new and material evidence had been 
submitted since the October 1974 to reopen this claim for 
service connection.  A rating action issued in October 1998 
found that the veteran had not presented sufficient new and 
material evidence to reopen his claim.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
recurrent pilonidal cyst in October 1974.

2.  Additional evidence submitted since that time fails to 
show that any current pilonidal cyst was present in service.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for a recurrent pilonidal cyst is not new and 
material, and the October 1974 decision of the RO remains 
final and is not reopened.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The evidence which was of record when the RO considered this 
case in October 1974 will be briefly summarized.  The 
veteran's service medical records from his May 1967 to 
January 1970 period of service do not contain any reference 
to complaints of or treatment for a recurrent pilonidal cyst.  
The entrance examination conducted in May 1967 and the 
separation examination performed in November 1969 make no 
mention of such a disorder.

Private outpatient treatment records developed between May 
1973 and March 1974 indicated that the veteran had a cyst 
drained on his back on May 11, 1973.  On August 10, 1973, a 
cyst was drained from under his left arm, and on March 18, 
1974 another cyst was drained on his chest.  

The veteran was examined by VA in August 1974.  He claimed 
during this examination that he had had a cyst drained from 
his left buttock in the past.  He reported no current 
problems.  An examination of his skin revealed that it was 
normal.  A small scar was noted on the left buttock.  There 
was no inflammation or erythema.  

The evidence submitted since the 1974 denial included the 
report of a May 1979 VA hospitalization.  He stated that he 
had been having trouble with inflammation and swelling around 
the coccyx area for ten years.  The examination of the rectum 
revealed an indurated mass with sinus tract overlying the 
coccyx without fluctuance or inflammation at present.  He had 
a 2mm cyst excised.

The veteran submitted National Guard records developed 
between August 1973 and June 1985.  These were all negative 
for a recurrent pilonidal cyst.

The veteran was again hospitalized at a VA facility in April 
1987.  He presented with complaints of frequent pain and 
swelling around the coccyx, accompanied by a purulent 
discharge.  A cyst had been excised in 1979, but it had 
recurred in 1980.  The physical examination noted a small 1 
cm mass at the superior coccyx.  There was no swelling, 
inflammation or drainage.  The cyst was excised.

VA outpatient treatment records developed between January and 
November 1995 noted the recurrence of the cyst between the 
buttocks.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the October 1974 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence of 
record indicated that no pilonidal cyst had been present 
during service; rather, it first manifested subsequent to his 
discharge.  There was no objective evidence that related this 
post-service condition to the veteran's period of service.  
The additional evidence shows nothing more to establish that 
the veteran's recurrent pilonidal cyst is any way related to 
his period of service.  Therefore, it is found that he has 
failed to present any "new" evidence that could be used to 
reopen his claim.

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a recurrent pilonidal cyst.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, U.S. 
Vet. App. No. 95-638 (April 7, 1999).


ORDER

New and material evidence not having been presented to reopen 
the claim for entitlement to service connection for a 
recurrent pilonidal cyst, the benefit sought on appeal is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

